

115 HRES 687 IH: Expressing the sense of the House of Representatives that Federal, State, and local taxes, fees, regulations, and permitting policies should be coordinated and reconciled to maximize the benefits of broadband investment.
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 687IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Bilirakis submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that Federal, State, and local taxes, fees,
			 regulations, and permitting policies should be coordinated and reconciled
			 to maximize the benefits of broadband investment.
	
 Whereas universal service is the principle that all Americans should have access to communications services;
 Whereas universal service is a cornerstone of United States policy; Whereas the United States has a federal system of government;
 Whereas the 10th Amendment to the Constitution guarantees States’ rights; Whereas all levels of government have an interest in supporting the deployment of broadband internet access;
 Whereas certain other countries do not have divisions of government that protect state and local rights, and such countries are actively trying to take the lead in deploying advanced communications networks; and
 Whereas history shows countries with the best communications have the highest economic growth: Now, therefore, be it
	
 That it is the sense of the House of Representatives that Federal, State, and local taxes, fees, regulations, and permitting policies should be coordinated and reconciled to maximize the benefits of broadband investment.
		